DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/09/21 & 11/17/21 & 11/22/21 were received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended (to correct 112 2nd antecedent basis issues) as follows: 
Claim 4 is amended to read on line 2 “…product regions have a similar shape and a similar size area…”.
Claim 14 is amended to read on lines 1-2 “…wherein a number of the alignment regions in each row of the second array is equal to a number of the columns…” and on line 4 “… equal to a number of rows…”.
Claim 15 is amended to read on line 11-12 “…wherein the circuit features within a same product region are formed with a same mask, and the alignment features within a same alignment region are formed with different masks…”.
Claim 16 is amended to read “…wherein a number of rows and columns in the first array is N, and a number of the alignment regions…”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-6, the closest prior art (see references on PTO 892 and IDS) discloses a method of fabricating a semiconductor structure comprising certain steps such as forming, on a semiconductor substrate, die area separated by scribe lines and forming features (conductive features such as wirings, and alignment marks) in material layers using masks and in product regions and alignment regions as envisioned generally in independent claim 1. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method comprising forming a plurality of fifth features in an alignment region between the first, second, third and fourth product regions of each of the die areas and in the material layer through the first, second, third and fourth masks, wherein the first product region is adjacent to and in physical contact with the second and third product regions, and the first product region is free of the second, third, and fourth features.
Re claims 7-14, the closest prior art (see references on PTO 892 and IDS) discloses a method of fabricating a semiconductor structure comprising certain steps such as forming, on a semiconductor substrate, die area separated by scribe lines and forming features (conductive features such as wirings, and alignment marks) in material layers using masks and in product regions and alignment regions as envisioned generally in independent claim 7. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method wherein the alignment features within the same alignment region are formed with different masks, wherein each of the alignment regions is disposed between four of the product regions of a group, and each of the product regions in the group is adjacent to and in physical contact with two other product regions, wherein the first and second arrays have a same center point.
Re claims 15-20, the closest prior art (see references on PTO 892 and IDS) discloses a method of fabricating a semiconductor structure comprising certain steps such as forming, on a semiconductor substrate, die area separated by scribe lines and forming features (conductive features such as wirings, and alignment marks) in material layers using masks and in product regions and alignment regions as envisioned generally in independent claim 15. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method wherein each of the alignment regions is disposed between four of the product regions of a group, and each of the product regions in the group is adjacent to and in physical contact with two other product regions, wherein the first and second arrays have a same center point.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899